PER CURIAM.
In this suit for money owed for materials and labor and for a loan we reverse the final judgment which was entered in favor of defendant upon defendant’s motion for a directed verdict at the close of plaintiffs case. The final judgment was entered on the basis of there having been an accord and satisfaction. However, there was conflicting evidence in that regard which was for the jury to resolve. See Southern Bell Telephone & Telegraph Co. v. Acme Electrical Contractors, Inc., 418 So.2d 1187, 1189 (Fla. 4th DCA 1982); Best Concrete Corp. v. Oswalt Engineering Service, Corp., 188 So.2d 587 (Fla. 2d DCA 1966). Our reversal of course also reverses the award of attorney’s fees pursuant to section 57.105, Florida Statutes (1989).
Reversed and remanded for proceedings consistent herewith.
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.